In an action by plaintiff wife to recover damages for personal injuries, and by plaintiff husband for expenses, loss of services and consortium, defendant Law-Syl Realty Corp. appeals from a judgment in favor of plaintiffs and against it, rendered upon the verdict of a jury. Judgment of the City Court of Mount Vernon reversed on the facts and new trial granted, with costs to abide the event, unless plaintiff Emma Branca stipulate, within ten days after the entry of an order hereon, to reduce the verdict insofar as it is in her favor to the sum of $1,500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the amount of the award for plaintiff Emma Branca was excessive. Present- — Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ. [See post, p. 839.]